Citation Nr: 0805861	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-42 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by the 
Department of Veterans Affairs Regional Office in Oakland, 
California.  


FINDING OF FACT

The veteran does not have occupational and social impairment 
with reduced reliability and productivity caused by PTSD.


CONCLUSION OF LAW

The criteria for a higher rating for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

With regard to the veteran's PTSD, his original claim was 
received in November 2003.  The RO issued a rating decision 
in May 2004 granting service connection for PTSD with a 
disability rating of 30 percent.  The veteran contends that 
he warrants an initial rating higher than 30 percent.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran underwent a VA psychiatric evaluation in April 
2004.  The veteran described experiencing "anxiety 
episodes", which included tightness in the chest, shortness 
of breath, palpitation, and a "sense of doom", lasting 
approximately 20-30 minutes.  The veteran stated that these 
episodes coincided with flashbacks to his combat time in 
Vietnam and were triggered regularly by the sound of 
helicopters, the smell of smoke, or by seeing news of the war 
in Iraq on television.  The veteran estimated that these 
episodes occur 5 to 6 times per week since the war in Iraq 
began yet occurred approximately once a week before that.  
The veteran complained of nightmares once or twice per week 
and chronic insomnia, and he used alcohol to help with the 
insomnia and dull the nightmares.  The veteran noted that he 
had problems with his short-term memory that had become worse 
in the previous 6 or 7 years.  He described having trust 
issues in general, including having very few friends, 
avoiding crowds and public places, and keeping detached from 
other people.  He told the examiner of his brother's murder 
in 2000, which impacted his depression and his alcohol use.  
He described the highly secure manner in which he maintains 
his home, performing perimeter checks every night.  The 
veteran stated that his symptoms have not interfered with 
employment and he can generally find work when he needs to do 
so. 

The VA examiner in April 2004 opined that the veteran 
displayed relevant and coherent, albeit slightly 
underproductive, speech, and mild constriction in affect.  
The examiner found the veteran's insight and judgment to be 
intact and adequate, with no major impairment in his thought 
processes or communication and a slight decrease in 
concentration.  The examiner noted the veteran's ritualistic 
behavior and that the veteran displayed minimal affect or 
emotion.  The examiner also noted the veteran's depression, 
which the veteran stated was mostly due to his problems 
finding work at that time.  The examiner provided a Global 
Assessment of Functioning score of 55, which translates to 
moderate impairment overall, providing evidence against this 
claim, indicating the moderate to mild nature of the PTSD.

The veteran underwent a second VA psychiatric evaluation in 
January 2007.  In this evaluation, the veteran related that 
the past few years have been very stressful for him.  He 
described the nightly ritual of waking up to secure the 
perimeter of his home two to three times.  He stated that he 
still wakes up two to three times each week with attacks of 
palpitations, shortness of breath, dizziness, and sweating.  
He complained of depression, loss of interest and inability 
to focus whenever he sees pictures on the news of wounded 
soldiers in Iraq that cause him to relive his experiences in 
Vietnam.  He stated that he has no friends or hobbies and 
that he has a short temper and gets anxious around people.  
He continues to have nightmares of his time in Vietnam.

The VA examiner in January 2007 found the veteran to have 
normal speech, goal-directed thought process, and no 
delusions or hallucinations.  He described the veteran's 
affect as restricted and sad, and the veteran described 
himself as depressed.  The examiner noted that the veteran 
was oriented to person, place, and date.  The examiner stated 
that in general, the veteran's cognitive skills reveal slight 
impairment in immediate recall, and his short-term and long-
term memory, insight, and judgment are fairly intact.  The 
examiner gave a Global Assessment functioning score of 60.  
He concluded that the veteran is experiencing PTSD cluster 
symptoms through perceptions, intrusive thoughts and 
memories, reliving the Vietnam experiences through nightmares 
and flashbacks.

The Board finds this report to, overall, provide more 
evidence against this claim, failing to indicate that the 50 
percent criteria has been met and indicating the mild to 
moderate nature of the PTSD.   

In addition to the VA examinations, the evidence includes VA 
medical records that report mental health treatment for PTSD.  
The veteran has attended both individual and group sessions 
and has felt some improvement through taking Celexa and 
Trazodone.  The records describe symptoms and diagnoses of 
PTSD largely similar to the two VA authorized examinations, 
which the Board finds provides more evidence against this 
claim.

Simply stated, the veteran's symptoms do not merit a higher 
rating of 50 percent according to the schedular criteria.  
The veteran does not display, for example, circumstantial, 
circumlocutory or stereotyped speech.  Nor does he display 
impairment of short- and long-term memory such as retention 
of only highly learned material, forgetting to complete 
tasks.  There is also no evidence of impaired judgment, 
impaired abstract thinking, or difficulty in understanding 
complex commands.  The veteran has stated that, despite 
having difficulties with authority, he has never had problems 
finding work when necessary or maintaining effective work 
relationships.  The veteran does experience panic attacks, 
flattened affect, and difficulty maintaining social 
relationships.  However, without the rating criteria's 
cognitive difficulties, these symptoms do not warrant an 
increase to the 50 percent evaluation.  Overall, the Board 
finds that the veteran's symptoms of PTSD more closely match 
the 30 percent schedular criteria.

The Board must find that the post-service treatment records, 
as a whole, provide evidence against this claim, failing to 
indicate a basis to grant a higher evaluation. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met at any time to warrant a staged 
rating for PTSD.  Simply stated, the Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 30 percent for PTSD.  38 C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letter sent 
to the appellant in February 2004 and August 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the post-adjudicatory notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case issued in August 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from April 2005 to July 2007, Vet Center records from 
January 2004, as well as VA authorized medical examinations 
in April 2004 and January 2007.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial disability rating greater than 30 percent for PTSD 
is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


